DETAILED ACTION
Information Disclosure Statement
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 is being considered by the examiner.

Claim Objections
Claim 1-3 are objected to because of the following informalities:
	in claim 1, “locating at least one busing in the die” should read --locating at least one bushing in the die--;  
in claim 2, “locating the at least one busing mounted in a pressurizing direction” should read –locating the at least one bushing mounted in a pressurizing direction--; and
	in claim 3, “locating caliper bushing and hub bolt bushing in a lower die” should read --locating a caliper bushing and hub bolt bushing in a lower die--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation “finally machining the vehicle knuckle and assembling remaining at least one bushing.” Claim 1 recites “locating at least one bushing in the die” and claim 3 recites “locating a caliper bushing and hub bolt bushing in a lower die and locating a hub bushing and caliper bushing in an upper die.” It is unclear what bushing is referenced by “remaining at least one bushing,” as the limitation would require a plurality of bushings in order to reference a remaining bushing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (English Translation of KR2015006522) in view of Shaake (US 10,202,148) and Gideon (PG-PUB 2011/0111172). 
Regarding claim 1, Kwon teaches a method for manufacturing a vehicle knuckle, comprising:
	preparing a jig (i.e., die) for forming the vehicle knuckle (Figure 6, and [0066]-[0067]);
locating at least one bushing in the jig by disposing components into the jig [0024]; 
filling the jig with a mixture of carbon fiber and epoxy [0068];
hot press forming the carbon materials filled in the die in a high temperature environment [0068]-[0069];
inherently separating the formed vehicle knuckle from the die [0070]; and 
	trimming and removing surplus materials attached to the separated vehicle knuckle ([0016] and [0070]). 

	Kwon does not explicitly teach (1) the mixture of carbon fiber and epoxy material is in the form of carbon chip materials and (2) hot press forming the carbon chip materials in the die in a high temperature and high pressure environment. 

As to (1), Schaake teaches a method for manufacturing a vehicle knuckle, comprising overmolding a fiber-reinforced material to a first (sleeve element) joining surface and to a second (bracket) joining surface (Abstract)  that includes multiple bearing rings. Schaake teaches the long fiber molding compound comprises carbon 

Both Kwon and Schaake teach overmolding a composition over several components for producing a vehicle knuckle, wherein the composition comprises carbon fibers in an epoxy resin matrix. It would have been obvious to one of ordinary skill in the art to substitute the carbon fibers and epoxy filler matrix of Kwon with carbon fibers embedded in a thermoplastic resin matrix with a length of 5 to 50 mm (i.e., carbon chip materials), a functionally equivalent matrix for overmolding components for producing a vehicle knuckle. 

As to (2), Gideon teaches a process of producing a fiber reinforced part (Figure 4), comprising: 
preparing a die for forming the article (Figure 11);
producing hardware inserts formed from any various metals, which are either molded into the part as part of the molding process or are installed after the part has been molded [0026], [0032]-[0033];
filling the die with carbon chip materials (Figure 10); 
hot press forming the carbon chip materials filled in the die at high temperature and high pressure environment [0031], [0035];
inherently separating the formed article from the die; and
drilling and tapping holes for hardware inserts [0032]. 

Both Kwon and Gideon are drawn to the same field of endeavor, as both teach producing a carbon fiber reinforced plastic comprising bushings and other hardware inserts through a process of compression molding with carbon fiber-reinforced resin. It would have been obvious to one of ordinary skill in the art to substitute the oven heating of Kwon in view of Schaake with the step of applying heat and pressure utilizing the mold of Gideon, a functionally equivalent hot press forming step. 



Regarding claim 3, Kwon in view of Schaake and Gideon teaches the process as applied to claim 2, wherein the locating the at least one bushing in the die comprises locating a caliper bushing (Kwon, Figure 7, item 340 and [0016], [0074]), hub bushing (Kwon, Figure 7, item 370 and [0074]), hub bolt bushing (Kwon, Figure 350 or 360 and [0074]), and the die comprises an upper and lower die (Gideon, Figure  11). Kwon in view of Schaake and Gideon teaches the knuckle plate pieces comprising the caliper bushing, hub bushing, and hub bolt bushing (Kwon, [0048], [0067]). 

Kwon in view of Schaake and Gideon does not explicitly teach locating a caliper bushing and hub bolt bushing in a lower die and locating a hub bushing and a caliper bushing in an upper die. 

A mere duplication of an existing structure, absent new or unexpected results, would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the existing caliper bushing of Kwon in view of Schaake and Gideon. 

Given that the knuckle piece plates of Kwon in view of Schaake and Gideon comprising a caliper bushing, hub bolt bushing, and hub bushing are disposed in between a lower and upper die for hot press forming to produce an integral vehicle knuckle, one of ordinary skill in the art would have realized any combination of the particular bushings may be disposed in either the lower or upper die, as a mere rearrangement of parts, absent new or unexpected results, by disposing the knuckle piece plates separately in one of the two dies would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious for one of ordinary skill in 

Regarding claim 4, Kwon in view of Schaake and Gideon teaches the process as applied to claim 3, wherein each of the carbon chip material has a length of 5 to 50 mm (Schaake, Col 2, Ln 1-8). 

Kwon in view of Schaake and Gideon does not explicitly teach the carbon chip material has a width in a range of 3 mm to 20 mm. 

Gideon teaches a process of forming a fiber reinforced composite by compression molding flakes, wherein the flakes are formed from cutting a unidirectional carbon fiber perform pre-impregnated with a thermoplastic resin [0007], [0025]. Gideon teaches the flakes may be in the shape of one or more of a square, a rectangle, a circle, an ellipse, a trapezoid, a triangle, a hexagon or a diamond [0007]. 

Both Kwon in view of Schaake and Gideon and Gideon teach a chip of resin-impregnated carbon fiber reinforcement. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed shape of the carbon chip material of Kwon in view of Schaake and Gideon with the circular shape of the flakes of Gideon, a functionally equivalent shape for carbon chip materials. Given that the chip material would be circular, the width of the carbon chip would be 5 to 50 mm (Schaake, Col 2, Ln 1-8). 

Regarding claim 5, Kwon in view of Schaake and Gideon teaches the process as applied to claim 3, further comprising finally machining the vehicle knuckle and assembling a bushing (Kwon, [0070]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742